UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                          Plaintiff,

             - v.-                                                 ORDER

ALL MONIES, FUNDS AND ASSETS                                  21 Civ. 3918 (PGG)
CONTAINED IN MERRILL LYNCH
ACCOUNT XXXX7N02, HELD IN THE
NAME OF “AURELIA
INFRASTRUCTURE, INC.,” AND ALL
FUNDS TRACEABLE THERETO,
INCLUDING ACCRUED INTEREST,

                          Defendant-in-rem.


PAUL G. GARDEPHE, U.S.D.J.:

               In light of the Stipulation and Order of Settlement approved by this Court (Dkt.

No. 6), this Court’s May 6, 2021 order (Dkt. No. 5) is vacated.

Dated: New York, New York
       May 13, 2021
                                              SO ORDERED.


                                              ____________________________
                                              Paul G. Gardephe
                                              United States District Judge
